Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 12, 2016

                                       No. 04-16-00194-CV

                                         Jose PEREZ, Jr.,
                                             Appellant

                                                 v.

                                        Salud CAZARES,
                                            Appellee

                 From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 3287CCL
                          Honorable Robert Cadena, Judge Presiding


                                          ORDER
       Appellant prematurely filed his brief on March 30, 2016, prior to filing his notice of
appeal on April 5, 2016. See TEX. R. APP. P. 38.6 (stating appellant must file brief within 30
days after later of the date the clerk’s record is filed or the date the reporter’s record is filed).
The brief does not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See R.
38.1. Specifically, the brief violates Texas Rule of Appellate Procedure 38.1 in that it does not
contain:

       (1) a statement of facts with record references; or
       (2) an appendix.

See id. R. 38.1(g) (requiring statement of facts with record references) and 38.1(k) (requiring
appendix with copy of judgment or other appealable order, any jury charge and verdict form, any
findings of fact and conclusions of law, and text of applicable rules, regulations, ordinances,
statutes, constitutional provisions, or other law on which argument is based, or any contract or
other document central to argument).

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
      Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before 30 days after the clerk’s record or reporter’s record,
whichever is later, is filed. The amended brief must correct the violations listed above and fully
comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See R. 38.1. If the amended
brief does not comply with this order, we “may strike the brief, prohibit [appellant] from filing
another, and proceed as if [appellant] had failed to file a brief.” See id. R. 38.9(a); see also id. R.
38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file brief). Even if we
do not strike the brief and prohibit appellant from filing another brief, we may find that any
issues raised by appellant are waived due to inadequate briefing, and overrule those issues. See,
e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San Antonio 2011, no
pet.).
         We recognize that appellant represents himself on appeal, i.e., he is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present his case on appeal just as he is required to properly present
his case to the trial court. Id. Accordingly, we will not apply different standards merely because
an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court